DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sun (US 20110188744 A1, hereinafter “Sun”)
Farrell et al. (US 20180130188 A1, hereinafter “Farrell”)

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Sun teaches a method for mapping a low-dynamic range (LDR) video into a high- dynamic range (HDR) video (Sun Abstract [0069]-[0071], figs. 3 and 5, where Sun discloses a method for converting/mapping low-dynamic range (LDR) video into a high- dynamic range (HDR) video), the method comprising:
a modeling process (Sun Abstract [0069]-[0071], [0086]-[0087], [0089]-[0099], figs. 3 and 5 elements 530, 540, 550 and 560, where Sun discloses a modeling process for the image, images or videos for training); and
a mapping process (Sun Abstract [0069]-[0071], [0101-[0108], figs. 3 and 5, elements 570 and 580, where Sun discloses a mapping process).
wherein the modeling process comprises training according to LDR videos of at least three different exposure levels to obtain a highlight reconstruction model and an exposure generation model (Sun Abstract [0069]-[0071], [0086]-[0087], [0089]-[0102], figs. 3 and 5 elements 530, 540, 550 and 560, where Sun teaches the modeling process for generating the linear domain is strained  based on the color profile carried by image or video 522, 524, 526, 528 where each image or video has different exposure).
wherein the mapping process comprises mapping an LDR video to be processed into an HDR video through the highlight reconstruction model and the exposure generation model (Sun Abstract [0069]-[0071], [0101-[0108], figs. 3 and 5, elements 570 and 580, where Sun discloses integrating/mapping/converting  the  linear domain samples generated based color profile (highlight) and the derive exposures).
	Although one of ordinary skill in the art would already understand that generating the linear domain sample would mean generating highlights in the system of Sun but to be more thorough we can take a look Farrell where Farrell, in the same line of endeavor teaches in some embodiments, at least some of these techniques can be used in tandem with a display device such as a high dynamic range (HDR) projector, a direct view display, etc., for detecting highlights in image frames, determining power and light allotment on a frame-to-frame basis, etc. Highlights may be separated from the images and rendered/generated above a specific luminance level (e.g., that of a DW point, etc.) up to a ceiling highlight luminance level by a special highlight projection mechanism separate from an overall non-highlight projection mechanism that renders the images up to the specific luminance level. They determined highlights are sued to generate scaled image (Farrell [0042]-[0049], figs. 7A and 7B).
Therefore, taking the teachings of Sun and Farrell as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine one or more highlights for one of more regions of a video frame to generate a scaled image to produce the high dynamic range (HDR) video frames, in order to efficiently generate the high dynamic range video frames and  allow the rendering of large images that have a relatively large lightness variation.
Sun in view of Ferrell fails to teach decoding an LDR video to be processed and inputting the decoded LDR video to the highlight reconstruction model to obtain highlighted reconstructed images of respective LDR video frames in the LDR video, inputting the highlighted reconstructed images to the exposure generation model to obtain at least three frames of different exposure levels corresponding to each reconstructed image, synthesizing the at least three frames of the different exposure levels corresponding to each reconstructed image into a frame of HDR image, and encoding all HDR images according to a time sequence and synthesizing the HDR images into an HDR video.
Therefore, claims 1-6, 8-9 are allowable over the cited prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        May 12, 2022